Exhibit 10.10 SCANA CORPORATION SUPPLEMENTARY KEY EXECUTIVE SEVERANCE BENEFITS PLAN as amended and restated effective as of January 1, 2009 SCANA CORPORATION SUPPLEMENTARY KEY EXECUTIVE SEVERANCE BENEFITS PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE 1 1.1 ESTABLISHMENT AND HISTORY OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 1 SECTION 2. DEFINITIONS 2 2.1 DEFINITIONS 2 2.2 GENDER AND NUMBER 6 SECTION 3. ELIGIBILITY AND PARTICIPATION 7 3.1 ELIGIBILITY 7 3.3 TERMINATION OF PARTICIPATION 7 SECTION 4. BENEFITS 8 4.1 RIGHT TO PLAN BENEFITS 8 4.2 QUALIFYING TERMINATION 8 4.3 DESCRIPTION OF SKESBP BENEFITS 8 4.4 TERMINATION FOR TOTAL AND PERMANENET DISABILITY 10 4.5 TERMINATION FOR RETIRMENT OR DEATH 10 4.6 TERMINATION FOR CAUSE OR BY PARTICIPANT OTHER THAN FOR GOOD REASON 10 4.7 NOTICE OF TERMINATION 11 4.8 PARTICIPANT’S OBLIGATIONS 11 4.9 TERMINATION FOR JUST CAUSE 11 4.10 GROSS-UP PAYMENT 11 4.11 TAX COMPUTATION 12 4.12 FORM AND TIMING OF SKESBP BENEFITS 12 4.13 NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY 12 4.14 BENEFITS UNDER OTHER PLANS 12 SECTION 5. BENEFICIARY DESIGNATION 13 5.1 DESIGNATION OF BENEFICIARY 13 5.2 DEATH OF BENEFICIARY 13 5.3 INEFFECTIVE DESIGNATION 13 SECTION 6. GENERAL PROVISIONS 14 6.1 CONTRACTURAL OBLIGATION 14 6.2 UNSECURED INTEREST 14 6.3 “RABBI” TRUST 14 6.4 SUCCESSORS 14 6.5 EMPLOYMENT/PARTICIPATION RIGHTS 14 6.6 NONALIENATION OF BENEFITS 15 6.7 SEVERABILITY 15 6.8 NO INDIVIDUAL LIABILITY 15 6.9 APPLICABLE LAW 15 6.10 LEGAL FEES AND EXPENSES 16 6.11 ARBITRATION 16 SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 17 7.1 IN GENERAL 17 7.2 CLAIMS PROCEDURE 17 7.3 FINALITY OF DETERMINATION 17 7.4 DELEGATION OF AUTHORITY 17 7.5 EXPENSES 17 7.6 TAX WITHHOLDING 17 7.7 INCOMPETENCY 17 7.8 NOTICE OF ADDRESS 18 7.9 AMENDMENT AND TERMINATION 18 SECTION 8. EXECUTION 19 SCANA CORPORATION SUPPLEMENTARY KEY EXECUTIVE SEVERANCE BENEFITS PLAN (As Amended and Restated) SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment and History of the Plan.SCANA Corporation established, effective as of October 21, 1997, a severance plan for certain senior executives known as the “SCANA Corporation Supplementary Key Executive Severance Benefits Plan” (the “Plan”).Effective as of January 1, 2007, the Plan was amended and restated to reflect various changes in the manner in which the benefits under the Plan are calculated and other administrative changes.Effective January 1, 2009, the Plan is amended and restated to comply with the requirements of Code Section 409A. 1.2Description of the Plan.This Plan is intended to constitute a severance benefits plan which is unfunded and established primarily for the purpose of providing severance benefits for a select group of management or highly compensated employees. 1.3Purpose of the Plan.The purpose of this Plan is to advance the interests of the Company by providing highly qualified Company executives and other key personnel with an assurance of equitable treatment in terms of compensation and economic security and to induce continued employment with the Company in the event of certain spin-offs, divestitures, or an acquisition or other Change in Control.The Corporation believes that an assurance of equitable treatment will enable valued executives and key personnel to maintain productivity and focus during a period of significant uncertainty inherent in such situations and that a severance compensation plan of this kind will aid the Company in attracting and retaining the highly qualified professionals who are essential to its success. SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Base Salary” means the base rate of compensation payable to a Participant as annual salary, not reduced by any pre-tax deferrals under any tax-qualified plan, non-qualified deferred compensation plan, qualified transportation fringe benefit plan under Code Section 132(f), or cafeteria plan under Section 125 maintained by the Company, but excluding amounts received or receivable under all incentive or other bonus plans. (c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Exchange Act. (d)“Beneficiary” means any person or entity who, upon the Participant’s death, is entitled to receive the Participant’s benefits under the Plan in accordance with Section 5 hereof. (e)“Board” means the
